DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final filed 11/30/2021. 
The status of the Claims is as follows:
Claims 1 and 27 have been amended;
Claims 1-27 are pending and have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/22/2021 were filed after the mailing date of the Application on 12/19/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 13-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran et al. (US 20080121537; Sankaran) in view of Zeilstra (US 20170217620).

Regarding Claim 1 Sankaran discloses an automatic item-packaging system (100), comprising:
a. a first subsystem configured to determine item type information from an item to be packaged (par 53); 
b. a second subsystem (108) configured to automatically package the item in a packaging container; and 
c. a third subsystem configured to dynamically control the automatic packaging by controlling at least preparation (affixing a label; par 80) of the packaging container based at least in part on the determined item type information (par 66-68; 87-92).

While Sankaran uses an example of dental aligners as the mass-customized item to be packaged (par 7-8), one of ordinary skill in the art at the time the application was filed would recognize the applicability of packaging mass-customized items taught by Sankaran, in packaging other products, such as the claimed shoes for the purposes of improving versatility of the packaging system. 



Zeilstra teaches an automated packaging (abstract) system and further teaches a system configured to dynamically control the automatic packaging by controlling at least assembly and preparation of the packaging container based at least in part on the determined item type information (par 14, 35-43) providing optimization of package container size for the purposes of improving the efficiency of the apparatus. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the third subsystem configured to control the automatic packaging by controlling at least preparation of packaging container of Sankaran to configure the third subsystem to also dynamically control the automatic packaging by controlling at least assembly of the packaging container as taught by Zeilstra since par 14, 35-43 of Zeilstra suggests that such a modification provides optimization of package container size for the purposes of improving the efficiency of the apparatus.

Regarding Claim 2 the modified invention of Sankaran in view of Zeilstra teaches the invention as described above.  Sankaran further teaches comprising a further subsystem configured to: 
a. automatically provide the packaging container for the item corresponding to the determined item type information; (108 or 102; par 42)
b. automatically provide the packaging container with a packaging container label corresponding to the determined item type information; (106 par 41)
c. automatically obtain the packaging container label based on at least part of the determined item type information;  (106 par 70, 79)

Claim 3 the modified invention of Sankaran in view of Zeilstra teaches the invention as described above.  Sankaran further teaches the further subsystem (106, 108, and 102) corresponds to a single apparatus or integrated subsystem configured to both automatically provide the packaging container with the packaging container label and automatically obtain the packaging container label. (par 41-42, 70 and 79)

Regarding Claim 4 the modified invention of Sankaran in view of Zeilstra teaches the invention as described above.  Sankaran further teaches the first subsystem comprises: 
a. optical sensor equipment configured to determine at least part of the item type information from an optical label of the item; (par 53) 
b. radio frequency identification (RFID) equipment configured to determine at least part of the item information from an RFID label of the item; (par 53)
c. image recognition equipment configured to determine at least part of the item type information from a digital image of the item; (par 53) or 

Regarding Claim 5 the modified invention of Sankaran in view of Zeilstra teaches the invention as described above.  Sankaran further teaches the RFID labels comprise:
a. a RF antenna; and b. a tag chip coupled to the RF antenna and comprising memory, wherein the memory is configured to store at least one of a part of the item type information or a reference to a database storing at least part of the item type information. (par 9, 53)

Regarding Claim 6 the modified invention of Sankaran in view of Zeilstra teaches the invention as described above.  Sankaran further teaches the shoe type information comprises 
b. a type of item model of the item (par 48); 
c. an article number of the item (par 48); 
j. an indication of at least one accessory (literature) to be packed together with the item; (par 72)

Regarding Claim 7 the modified invention of Sankaran in view of Zeilstra teaches the invention as described above. Sankaran further teaches a further subsystem (108) configured to automatically wrap or cover the item with packaging material. (par 64)

Regarding Claim 13 the modified invention of Sankaran in view of Zeilstra teaches the invention as described above. Sankaran further teaches the further subsystem is configured to automatically provide the packaging container and to perform at least one of: 
a. automatically assembling the packaging container; (par 42)
b. determining packaging container type information; (par 53)
c. retrieving the packaging container; (par 42)
d. repositioning the packaging container; (par 70)
e. erecting the packaging container; (par 43) 
f. applying at least one of an adhesive or a joining agent to a portion of the packaging container; (par 43) 
g. folding at least a portion of the packing container; (par 43)
h. joining at least two portions of the packaging container; (par 43) or 
i. inserting at least a portion of the packaging container into a folding mold. (par 43)

Regarding Claim 14 the modified invention of Sankaran in view of Zeilstra teaches the invention as described above.  Sankaran further teaches the further subsystem is configured to apply at least one of the adhesive or the joining agent and comprises at least one adhesive sprayer (136) configured to apply a liquid adhesive on at least one of a side portion or a lid portion of the packaging container. (par 44)

Claim 15 the modified invention of Sankaran in view of Zeilstra teaches the invention as described above. Sankaran further teaches at least two different folding molds each configured to fold different packaging containers having a different size. (par 99)

Regarding Claim 16 the modified invention of Sankaran in view of Zeilstra teaches the invention as described above.  Sankaran further teaches a magazine for storing at least two different types of packaging containers. (par 99)

Regarding Claim 17 the modified invention of Sankaran in view of Zeilstra teaches the invention as described above.  Sankaran further teaches the second subsystem comprises a further subsystem configured to:
a. obtain the item; (128; par 42)
b. obtain the packaging container; (108 or 102; par 42)
c. reposition the packaging container; (par 70)
d. open the packaging container; (par 43)
f. reposition the shoe or pair of the items; (par 57)
g. place the item in the corresponding packaging container; (par 70)
h. insert at least one accessory (literature) associated with the shoe or pair of shoes into the packaging container; (par 72) or 
i. at least one of close or seal the packaging container. (par 72, 78)

Regarding Claim 18 the modified invention of Sankaran in view Zeilstra teaches the invention as described above.  Sankaran further teaches the further subsystem corresponds to a single apparatus or integrated subsystem configured to both provide the packaging container and automatically package the item. (par 41-42, 70 and 79)

Claim 19 the modified invention of Sankaran in view of Zeilstra teaches the invention as described above.  Sankaran further teaches a further subsystem configured to provide a plurality of items to be packaged. (par 42)

Regarding Claim 20 the modified invention of Sankaran in view of Zeilstra teaches the invention as described above.  Sankaran further teaches the further subsystem is further configured to perform:
a. arranging the pluralities of items in at least one of a desired order or a desired spatial arrangement; (par 42)
b. providing the plurality of items with a machine-readable label; (par 53) 

Regarding Claim 21 the modified invention of Sankaran in view of Zeilstra teaches the invention as described above.  Sankaran further teaches a further subsystem configured to perform: 
a. obtaining a plurality of packaging containers, each containing an item; (par 41-42, 52)
c. automatically providing a shipping container for the least one packaging container corresponding to the determined item type information; (par 41-42, 70)
d. automatically packaging the at least one packaging container in the shipping container corresponding to the determined shoe type information; (par 41-42, 70)
e. inserting at least one packaging accessory into the shipping container corresponding to the determined item type information; (par 72)
f. automatically obtaining a shipping container label corresponding to the determined item type information; (106 par 41)
g. automatically providing the shipping container with the shipping container label corresponding to at least part of the determined shoe type information; (par 41-42, 70 and 79)
i. closing and sealing the shipping container; (par 72, 78) or 
j. automatically arranging the shipping container on a shipping pallet. (par 99)

Regarding Claim 22 the modified invention of Sankaran in view of Zeilstra teaches the invention as described above.  Sankaran further teaches the further subsystem is configured to automatically package the packaging containers in the shipping container and is further configured to insert the at least one packaging container at an angle with respect to a wall of the shipping container. (par 41-42, 70, and 84) Where at an angle is interpreted as any angle including 0 degrees.

Regarding Claim 23 the modified invention of Sankaran in view of Zeilstra teaches the invention as described above.  Sankaran further teaches the further subsystem is configured to automatically package the at least one packaging container in the shipping container and is further configured to handle at least two packaging containers simultaneously. (par 42)

Regarding Claim 24 the modified invention of Sankaran in view of Zeilstra teaches the invention as described above.  Sankaran further teaches at least one robotic actuator (222) having at least three actuation axes. (par 71; Figs. 28 & 29)

Regarding Claim 26 the modified invention of Sankaran in view of Zeilstra teaches the invention as described above.  Sankaran further teaches the further subsystem is configured such that the packaging container label is obtained while the shoe or pair of shoes is being packaged in the packaging container. (par 78)

Claim 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran (US 20080121537) in view of Zeilstra (US 20170217620) as applied to Claim 1 above and further, in view of Chang et al. (US 20180346166; Chang).
Claim 8 the modified invention of Sankaran in view of Zeilstra teaches the invention as described above.  Sankaran does not expressly disclose the further subsystem is configured to: a. wrap or cover a first shoe inside the packaging container before a second shoe is inserted into the packaging container; and b. wrap or cover the second shoe after being inserted into the packaging container.

Chang teaches an automatic shoe-packaging system that includes a subsystem configured to automatically package an item in a packaging container (140) a subsystem configured to dynamically control the automatic packaging based at least in part on the determined shoe type information (par 60) and further teaches subsystem (130) is configured to: a. wrap or cover a first item inside the packaging container before a second item is inserted into the packaging container; and b. wrap or cover the second item after being inserted into the packaging container providing accurate alignment, material selection and container size for the purposes of improving the efficiency of the packaging process.  (par 27-29 and 39) (Figs. 6-9a)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the further subsystem of the packaging system of Sankaran in view of Zeilstra to be configured to wrap or cover a first item inside the packaging container before a second item is inserted into the packaging container; and wrap or cover the second item after being inserted into the packaging container since par 27-29 and 39 of Chang  suggests that such a modification provides accurate alignment, material selection and container size for the purposes of improving the efficiency of the packaging process.

Regarding Claim 9 the modified invention of Sankaran in view of Zeilstra and Chang teaches the invention as described above.  Sankaran does not expressly disclose only a single sheet of packaging material is used to wrap or cover both items.

Chang teaches only a single sheet of packaging material is used to wrap or cover both items providing accurate alignment, material selection and container size for the purposes of improving the efficiency of the packaging process. (par 63-64) (Figs. 6-9a)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the further subsystem of the packaging system of Sankaran in view of Zeilstra to be configured to wrap or cover a first item inside the packaging container before a second item is inserted into the packaging container; and wrap or cover the second item after being inserted into the packaging container since par 27-29 and 39 of Chang  suggests that such a modification provides accurate alignment, material selection and container size for the purposes of improving the efficiency of the packaging process.

Regarding Claim 10 the modified invention of Sankaran in view of Zeilstra and Chang teaches the invention as described above.  Sankaran does not expressly disclose the further subsystem is configured to: a. place a sheet of packaging material over at least a part of the packaging container; b. place the sheet of packaging material over the first shoe after the first shoe is inserted into the packaging container; and c. place the sheet of packaging material over the second shoe after the second shoe is inserted into the packaging container.

Chang teaches the further subsystem is configured to: a. place a sheet of packaging material over at least a part of the packaging container; b. place the sheet of packaging material over the first shoe after the first shoe is inserted into the packaging container; and c. place the sheet of packaging material over the second shoe after the second shoe is inserted into the packaging container providing accurate alignment, material selection and container size for the purposes of improving the efficiency of the packaging process.  (par 27-29 and 39) (Figs. 6-9a)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the further subsystem of the packaging system of Sankaran in view of Zeilstra to be configured to wrap or cover a first item inside the packaging container before a second item is inserted into the packaging container; and wrap or cover the second item after being inserted into the packaging container since par 27-29 and 39 of Chang  suggests that such a modification provides accurate alignment, material selection and container size for the purposes of improving the efficiency of the packaging process.

Regarding Claim 11 the modified invention of Sankaran in view of Zeilstra Chang teaches the invention as described above.  Sankaran does not expressly disclose the further subsystem is further configured to draw and cut the sheet of packaging material of a roll of packaging material.

Chang teaches the further subsystem is further configured to draw and cut the sheet of packaging material of a roll of packaging material (par 63-66, 68-71) providing accurate alignment, material selection and container size for the purposes of improving the efficiency of the packaging process.  (par 63-66, 68-71) (Figs. 6-9a)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the further subsystem of the packaging system of Sankaran in view of Zeilstra to be configured to wrap or cover a first item inside the packaging container before a second item is inserted into the packaging container; and wrap or cover the second item after being inserted into the packaging container since par 63-66, 68-71 of Chang  suggests that such a modification provides accurate alignment, material selection and container size for the purposes of improving the efficiency of the packaging process.

Claim 12 the modified invention of Sankaran in view of Zeilstra Chang teaches the invention as described above.  Sankaran does not expressly disclose further subsystem comprises a mechanical gripper (812, 814, 804) configured for gripping and drawing a sheet of packaging material (par 69) providing accurate alignment, material selection and container size for the purposes of improving the efficiency of the packaging process.  (par 63-66, 68-71) (Figs. 6-9a)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the further subsystem of the packaging system of Sankaran in view of Zeilstra to be configured to wrap or cover a first item inside the packaging container before a second item is inserted into the packaging container; and wrap or cover the second item after being inserted into the packaging container since par 63-66, 68-71 of Chang  suggests that such a modification provides accurate alignment, material selection and container size for the purposes of improving the efficiency of the packaging process.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sankaran (US 20080121537) in view of in view of Zeilstra (US 20170217620) as applied to Claim 1 above and further in view of Regan et al. (US 20130131854; Regan).

Regarding Claim 24 the modified invention of Sankaran in view of Zeilstra teaches the invention as described above.  Sankaran further teaches at least one robotic actuator (222) having at least three actuation axes. (par 71; Figs. 28 & 29) however Sankaran does not expressly disclose the at least one robotic actuator comprises at least one of a vacuum gripper or a particle jamming gripper.



Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the robot of Sankaran in view of Zeilstra to include a vacuum gripper as taught by Regan since par 9-10, 118-121 of Regan suggests that such a modification provides a secure holding tool that maintains the integrity of the item for the purposes of improving the efficiency of the system.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20180346166; Chang) in view of Zeilstra (US 20170217620).
Regarding Claim 27 Chang teaches a method for automatic packaging of shoes, comprising:
a. determining shoe type information from a shoe or pair of shoes to be packaged (par 31, 39, 49, 51); b. automatically packaging the shoe or pair of shoes in a packaging container (par 38-40); and c. dynamically controlling the automatic packaging based at least in part on the determined shoe type information (par 60)

However Chang does not expressly disclose the third subsystem is configured to control the automatic packaging by controlling at least assembly and preparation of the packaging container. 

Zeilstra teaches an automated packaging method (abstract) system and further teaches a step of dynamically control the automatic packaging by controlling at least assembly and preparation of the packaging container based at least in part on the determined item type information (par 14, 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the third subsystem configured to control the automatic packaging system of Chang to configure the third subsystem to dynamically control the automatic packaging by controlling at least assembly and preparation of the packaging container as taught by Zeilstra since par 14, 35-43 of Zeilstra suggests that such a modification provides optimization of package container size for the purposes of improving the efficiency of the apparatus.

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 

Applicant’s Argument: The tissue paper of Chang is not a packaging container. 
Examiner’s Response: Chang discloses a method for packaging footwear into a container (abstract). The Examiner has interpreted the limitation “dynamically controlling the automatic packaging based at least in part on the determined shoe type information”, particular the phrase “automatic packaging” as the entire process of automatic packaging, where Chang discloses at par 60 that there is a step of dynamically controlling part of the automatic packaging process based on the determined shoe type information. 

Applicant’s Argument: Chang fails to teach or suggest “controlling at least assembly and preparation of the packaging container based at least in part on the determined shoe type information, as recited in Claim 27. 
Examiner’s Response: The Examiner relied on secondary reference Zeilstra to teach the amended limitations as described in the rejection above. 

Applicant’s Argument: Sankaran fails to teach or suggests “a third subsystem configured to dynamically control the automatic packaging by controlling at least assembly a preparation of the packaging container based at least in part on the determined shoe type information” as recited in Claim 1. 
Examiner’s Response: Sankaran teaches at par 80 a controller that controls the affixing of a label onto the packaging container based on at least in part the determined item type information. The Examiner has interpreted the affixing of the label onto the packaging container as “controlling at least a preparation of the packaging container based at least in part on the determined item type information”. Further, the Examiner relies on secondary reference Zeilstra to teach the amended limitations as described in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731